                Case 2:17-cr-00175-TSZ Document 38 Filed 07/02/20 Page 1 of 1



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       UNITED STATES OF AMERICA,
 8                           Plaintiff,
                                                       CR17-175 TSZ
 9         v.
                                                       MINUTE ORDER
10     ALEXANDROS LINEBERRY,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)   The parties’ stipulated motion, docket no. 36, to withdraw defendant’s
14
     pro se motion is STRICKEN as moot. Defendant’s pro se letter to the Court, docket
     no. 35, was not treated as a motion.
15
          (2)      The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 2nd day of July, 2020.

18
                                                      William M. McCool
19                                                    Clerk

20                                                    s/Karen Dews
                                                      Deputy Clerk
21

22

23

     MINUTE ORDER - 1
